JUDGMENT
This case involving .the succession to the High Talking Chief name Tuaolo in Pago Pago came on to be heard before the High Court on the 16th day of September 1936.
Present: Chief Justice H. P. WOOD, District Judge PULETU, District Judge MULI.
The candidates for the name were, proponent, Katina *534represented by Counsel Tupua; and objectors Manutapili represented by Counsel Fano and Amisone represented by Counsel Asuega.
The proponent and objectors all named three of the former holders of the name as follows: — Tuaolos Leaoa, Tuli and Maliuga. Manutapili in addition to these named Tuaolos Fealofani and Siasaga. Amisone also named Siasaga.
The evidence offered by Katina which was uncontradicted, is that he is the grandson of Tuaolo Leaoa. Manutapili is the brother of Tuaolo Maliuga. Amisone is the son of the brother of Tuaolo Tuli by a second marriage.
Each of the candidates testified as to the service rendered to the last holder of the name Maliuga. Both Katina and Amisone and three witnesses for each stated under oath that Maliuga immediately before his death made a request that each of them respectively be considered by the family as the holder of the name after his death. Katina and Amisone are comparatively young men; Amisone being a teacher in the public school. Manutapili is not a young man.
Under the rule of “hereditary right” recommended to the court as a guide to its decisions in matai name cases in the Fono of 1926 it seems to all the members of the Court that Manutapili more nearly fits in with the requirements of this assumption than either Katina or Amisone. An own brother, we think, is closer in relation to the deceased holder of a matai name than a grandson of a former holder, especially as the father of Katina did not hold the name; and certainly Manutapili being the brother of the last holder of the name is closer in relationship than Amisone who is the son of a brother of a former holder of the name.
It is accordingly ADJUDGED AND DECREED that the matai name TUAOLO shall be held by MANUTAPILI *535of Fagatogo, on the condition however that he from the time of assuming the name change his residence to Pago Pago, which is the situs of the Talking Chief name Tuaolo.
Court costs of $25.00 shall be paid equally by Katina and Amisone.